DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Allowable Subject Matter	8
Conclusion	9


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 7/7/20.  Claims 1-20 are currently pending.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 5, 6, 12-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2004/0247169 A1) in view of Jones et al (US 2018/0186167 A1).
Regarding claim 1, Ross teaches a method comprising: receiving, by one or more processors, an image of a secure credential document from a computer device (see 0047, “images of genuine notes captured”); segmenting, by the one or more processors, the image of the secure credential document into a plurality of regions (see 0050, “segment”); for each region of the plurality of regions, extracting, by the one or more processors, features from the image of the secure credential document (see 0050; “feature sets extracted from each segment or region”).   Ross does not teach local high-resolution texture features; generating, by the one or more processors, a score based on the local high-resolution texture features using a machine learning model, the score indicative of a likelihood that the image of the secure credential document is fraudulently generated or photocopied; and transmitting, by the one or more processors, a message to a display device indicating that the image of the secure credential document is fraudulently generated or photocopied.  
Jones, in the same field of endeavor, teaches local high-resolution texture features (see 0066, 0065); generating, by the one or more processors, a score based on the local high-resolution texture features using a machine learning model, the score indicative of a likelihood that the image of the 
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ross to utilize the limitations supra as suggested by Jones.  The suggestion/motivation for doing so would have been to enhance the security of the system by identifying prior instances of identifications that have become invalid or represent a fraudulent or unauthorized use of an expired identification (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ross, while the teaching of Jones continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 5, 13, 14, Ross with Jones teaches all elements as mentioned above in claim 1.   Ross with Jones does not teach at least one of a driver's license, an identity document, a passport, or a social security card; detecting, by the one or more processors, texture artifacts from the local high-resolution texture features, the texture artifacts comprising at least one of noise or color pixilation; detecting, by the one or more processors, texture artifacts comprising at least one of pixel patterns or subpixel patterns.  
Jones, in the same field of endeavor, teaches at least one of a driver's license, an identity document, a passport, or a social security card (see fig. 1a); detecting, by the one or more processors, texture artifacts from the local high-resolution texture features, the texture artifacts comprising at least one of noise or color pixilation (see 0065, 0034); detecting, by the one or more processors, texture artifacts comprising at least one of pixel patterns or subpixel patterns (see 0065).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ross with Jones to utilize the limitations supra as suggested by Jones.  The suggestion/motivation for doing so would have been to enhance the security of the system by identifying prior instances of identifications that have become invalid or represent a fraudulent or unauthorized use of an expired identification (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ross with Jones, while the teaching of Jones continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 6, 12, Ross teaches a polygonal grid pattern (see fig. 7), training sets from images of secure credential documents and fraudulently generated or photocopied images of the secure credential documents (see 0067, 0088-0089); and extracting, by the one or more processors, training features from the training sets (see 0067, 0088-0089).
	Regarding claims 15 and 18, the claims are analyzed as a method and non-transitory CRM that implements the limitations of claim 1 (see rejection of claim 1).
Claims 2-4, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2004/0247169 A1) with Jones et al (US 2018/0186167 A1), and further in view of Pribble et al (US 10,339,374 B1).
Regarding claims 2-4, Ross with Jones teaches all elements as mentioned above in claim 1.   Ross with Jones does not teach removing, by the one or more processors, a background of the image of the secure credential document; at least one of a margin of the image of the secure credential document or texture information; cropping, by the one or more processors, the image of the secure credential document.
Pribble, in the same field of endeavor, teaches removing, by the one or more processors, a background of the image of the secure credential document (see col. 8, lines 20-41, “crop the background”); at least one of a margin of the image of the secure credential document or texture information (see col. 8, lines 20-41, “crop the id card out of the image”); cropping, by the one or more processors, the image of the secure credential document (see col. 8, lines 20-41; “crop the background”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ross with Jones to utilize the limitations supra as suggested by Pribble.  The suggestion/motivation for doing so would have been to decrease the network resources by providing a fragmented object (see col. 3, lines 25-52).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ross with Jones, while the teaching of Pribble continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 16-17, 19-20, the claims are analyzed as a method and non-transitory CRM that implements the limitations of claims 2-3 (see rejection of claims 2-3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2004/0247169 A1) with Jones et al (US 2018/0186167 A1), and further in view of Tian (US 2014/0072219 A1).
Regarding claim 7, Ross with Jones teaches all elements as mentioned above in claim 1.   Ross with Jones does not teach converting, by the one or more processors, the image of the secure credential document into a grayscale image of the secure credential document.
Tian, in the same field of endeavor, teaches converting, by the one or more processors, the image of the secure credential document into a grayscale image of the secure credential document (see 0023; “converted to grayscale”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ross with Jones to utilize the limitations supra as suggested by Tian.  The suggestion/motivation for doing so would have been to the image processing by enabling accurate and reliable segmenting documents (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ross with Jones, while the teaching of Tian continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US 2004/0247169 A1) with Jones et al (US 2018/0186167 A1), and further in view of Zavalishin et al (US 2017/0351914 A1).
Regarding claim 8, Ross with Jones teaches all elements as mentioned above in claim 1.   Ross with Jones does not teach local binary pattern (LBP) features.
Zavalishin, in the same field of endeavor, teaches local binary pattern (LBP) features (see 0021; “local binary pattern for each pixel”).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Ross with Jones to utilize the limitations supra as suggested by Zavalishin.  The suggestion/motivation for doing so would have been to the image processing by enabling more efficient analysis of document images (see 0004).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Ross with Jones, while the teaching of Zavalishin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9-11, none of the references of record alone or in combination suggest or fairly teach constructing, by the one or more processors, a histogram of the LBP features; and applying, by the one or more processors, the histogram as feature vector input to the machine learning model.  


Conclusion
Claims 1-8, 12-20 are rejected.  Claims 9-10 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666